Citation Nr: 1415473	
Decision Date: 04/08/14    Archive Date: 04/15/14

DOCKET NO.  09-43 183	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability.


REPRESENTATION

Veteran represented by:	Virginia A. Girard-Brady, Attorney-at-Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran served on active duty from June 1971 to June 1974.

This matter came to the Board of Veterans' Appeals (Board) from an October 2008 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran testified at a Board hearing in May 2010 before a Veterans Law Judge (VLJ).  This VLJ is no longer employed with the Board.  In February 2014, the Board inquired whether the Veteran desired another hearing pursuant to 38 C.F.R. § 20.717 (2013); the Veteran declined in a February 2014 submission.

This matter was remanded in June 2011 and August 2012.

The appeal is REMANDED to the VA North Little Rock RO.  VA will notify the Veteran if further action is required.


REMAND

In its prior remand the Board instructed the agency of original jurisdiction (AOJ) to issue a supplemental statement of the case (SSOC) after completing the remand development.  See 38 C.F.R. §§ 19.31, 19.38 (2013).   After undertaking the remand development and obtaining pertinent evidence, the AOJ returned the case to the Board without providing an SSOC.  The Veteran has a right to compliance with the remand instruction.  Stegall v. West, 11 Vet. App. 268 (1998).

Pursuant to the Board remand, the AOJ obtained an addendum opinion regarding whether the Veteran's acquired psychiatric disorder was aggravated by his service-connected fracture of the left femur, or otherwise related to service.  The examiner stated that there was no evidence that a current psychiatric disability was related to service.  The Veteran; however, has testified that he began experiencing depression in service after breaking his femur.  The record also shows that depression was suspected during service.  The examiner had previously suggested that depression pre-existed service, but he is presumed to have been sound at service entry.  At this point a new examination is warranted.

In accordance with the Board remand, the AOJ requested a copy of the SSA award letter; the AOJ obtained SSA records that were previously in the claims file, but not the award letter.  SSA has not indicated that the letter is unavailable; and VA is required to make further efforts to obtain these records.

In addition, Dr. Owings has reported providing the Veteran with treatment for depression since 2000.  Records of the treatment are not in the claims file.  VA has a duty to request the actual records of treatment reported by Dr. Owings.  Massey v. Brown, 7 Vet. App. 204 (1994).

Accordingly, the case is REMANDED for the following actions:

1.  Contact SSA and request a copy of the letter sent to the Veteran awarding him benefits.  Efforts to obtain this evidence must continue until it is obtained or it is reasonably certain that it does not exist or that further efforts would be futile.

2.  Ask the Veteran to authorize VA to obtain all records of his psychiatric treatment by Dr. Owings.  If he does not provide authorization tell him that he may submit the records himself.

3.  If any requested records cannot be obtained, inform the Veteran and tell him what efforts were made to obtain the records and what further action will be taken with regard to his case.

4.  Afford the Veteran a new VA examination by a mental health professional who has not previously examined him.  The examiner should review the claims folder.

The examiner should answer the following questions:

a.  Is it at least as likely as not that the Veteran's current depression had its onset in service?

In answering this question the examiner should consider the Veteran's testimony that he began to experience depression in-service after fracturing his femur.

b.  Was the drug dependency noted in service secondary to an acquired psychiatric disability?

c.  If not directly incurred in service, is the current depression caused by, or the result of, the femur fracture?

d.  If not directly incurred in service or proximately caused by the femur fracture, is the current psychiatric disability aggravated (permanently worsened) by the femur fracture?

e.  If aggravated, is there evidence of a baseline for the depression prior to the aggravation or between the aggravation and the current level of psychiatric disability?

The examiner should provide reasons for these opinions.

5.  If the benefit sought is not granted, issue a supplemental statement of the case.  Thereafter, the case should be returned to the Board, if otherwise in order.

The Veteran and his attorney have the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



